DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-16, in the reply filed on October 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 31, 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/668,736, filed on August 4, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 3, 2022 and October 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9, 13 and 16 are objected to because of the following informalities:
i) typographical error. Changing "gird" to "grid" (claim 9, line 1).
ii) the number and unit are together (i.e. "100nm"). The examiner suggests that applicant insert a space between number and unit. 
iii) inconsistent terminology. Changing "the upper" to "the upper portion" (claim 13, line 1) and "the material" to "the metal material" (claim 16, line 1), are suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #15/668,736, filed on August 4, 2017) for the claim limitations of "the oxide material is SiO", as recited in claim 4 and "the uniform width of the grid pattern is less than 100nm", as recited in claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 16 recite the limitation "the material" in lines 1 and 2, respectively. There is insufficient antecedent basis for this limitation in the claims.
The term "substantially" in claims 5, 8 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claimed limitation of "a portion substantially uniform width along a first direction perpendicular to a surface of the substrate", as recited in claim 5, is unclear as to which element along a first direction perpendicular to a surface of the substrate applicant refers.
The claimed limitation of "a height of the height of the grid pattern", as recited in claim 6, is unclear as to what applicant means.
The claimed limitation of "a height", as recited in claim 7, lines 1 and 2, is unclear as to whether said limitation is the same as or different from "a height", as recited in claim 6.
Claim 14 recites the limitation "the height" in line 11. There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-16, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackey (2014/0313379).
As for claims 1 and 14, Mackey shows in Figs. 2, 3 and related text an image sensor, comprising: 
an isolation layer 222 disposed in a substrate 16 and surrounding at least partially a photo conversion region 220; 
a grid pattern 234 disposed over the isolation layer and including a upper portion and a lower portion being contact with the upper portion ([0023], lines 4-7); 
a refractive fence 232 disposed on and being contact with the upper portion; 
a color filter 22 surrounded by the grid pattern and the refractive fence; and 
a micro-lens 218 on the color filter, 
wherein (a material of) the upper portion of the grid pattern (is different from a material of the lower portion of the grid pattern; and wherein a refractive index of the refractive fence is less than a refractive index of the grid pattern) and the lower portion of the grid pattern includes different metal materials ([0023], lines 4-7: i.e. a combination of TiN/W), 
wherein a height (arbitrarily chosen) of the refraction fence is at least half the height (arbitrarily chosen) of the color filter, and 
wherein a height (arbitrarily chosen) of the grid pattern is less than half the height of the color filter.

As for claim 2, Mackey shows the material of the lower portion of the grid pattern is TiN, and wherein the material of the upper portion of the grid pattern is W ([0023], lines 4-7).

As for claim 3, Mackey shows the material of the refractive fence includes oxide material ([0023], lines 1-3).

As for claim 4, Mackey shows the oxide material is SiO ([0023], lines 1-3).

As for claims 5 and 15, Mackey shows each of the lower portion of the grid pattern and the upper portion of the grid pattern has a portion (arbitrarily chosen) having substantially uniform width along a first direction perpendicular to a surface of the substrate (Fig. 3).

As for claim 6, Mackey shows a height (arbitrarily chosen) of the refractive fence is greater than a height (arbitrarily chosen) of the height of the grid pattern (Fig. 3).

As for claim 7, Mackey shows a height (arbitrarily chosen) of an upper portion of the grid pattern is equal to or greater than a height (arbitrarily chosen) of a lower portion of the grid pattern (Fig. 3).

As for claim 8, Mackey shows a height (arbitrarily chosen) of the color filter is substantially same as a sum of a height (arbitrarily chosen) of the grid pattern and a height (arbitrarily chosen) of the refractive fence (Fig. 3).

As for claim 10, Mackey shows the uniform width of the grid pattern is less than a maximum width of the isolation layer (Fig. 3).

As for claim 11, Mackey shows the grid pattern and the refractive fence directly contact the color filter such that the color filter is (partially) buried by the grid pattern and the refractive fence (Fig. 3).

As for claim 12, Mackey shows the color filter includes one of red, green, and blue filters or one of yellow, magenta, and cyan filters ([0016], [0036]).

As for claim 13, Mackey shows the upper and the lower portion of the grid pattern are formed by etching and an identical hard mask pattern is used for the etching.
Regarding the process limitations ("formed by etching and an identical hard mask pattern is used for the etching"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
	
As for claim 16, Mackey shows the material of the upper portion of the grid pattern is W, and wherein the material of the refractive fence includes oxide material ([0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey (2014/0313379).
Mackey disclosed substantially the entire claimed invention, as applied to claim 5 above, except the uniform width of the gird pattern is less than 100nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the uniform width of the gird pattern being less than 100nm, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811